Title: To George Washington from John Hancock, 23 February 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Feby 23d 1777.

I have the Honour to enclose you sundry Resolves of Congress, to which I have only Time to refer your Attention, nor indeed, is any Thing further necessary as they are so very explicit.

I have forwarded Commissions to the Majors General, and shall forward, by the next Opportunity, Commissions for the Brigadiers General.
As I am empowered to adjourn the Congress from Baltimore to Philada on next Tuesday, and shall set out myself on Wednesday, I must request you will please to direct your Letters to me at Philada the Powers of the Committee of Congress in that Place expiring on our Arrival there.
I have wrote to Genl Gates requesting him to resume the Office of Adjutant Genl nor have I any Doubt of his Compliance. I have the Honour to be, with the greatest Esteem & Respect Sir your most obedt & very hble Servt

John Hancock Presidt

